Case 2:16-cv-10324-PDB-SDD ECF No. 102 filed 07/17/20         PageID.4030    Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  LIVONIA PUBLIC SCHOOLS, &
  METROPOLITAN ASSOCIATION FOR                            Case No. 16-cv-10324
  IMPROVED SCHOOL LEGISLATION,
                                                          Paul D. Borman
                      Plaintiffs,                         United States District Judge
  v.

  SELECTIVE INSURANCE COMPANY
  OF THE SOUTHEAST

                 Defendant.
  ______________________________/

                        OPINION AND ORDER:
  (1) GRANTING DEFENDANT’S MOTION TO CONFIRM SATISFACTION OF
       DEFENSE OBLIGATIONS AND DISMISS COUNTS VII AND VIII OF
       PLAINTIFFS’ AMENDED COMPLAINT AS MOOT (ECF NO. 92), and
    (2) DENYING PLAINTIFFS’ MOTION TO APPORTION ALL OF THE DOE
   LAWSUIT DEFENSE EXPENSES TO THE 2011-2012 POLICY PERIOD AND
     FOR JUDGMENT ON THE SPECIFIC AND AGGREGATE EXCESS LOSS
                         CLAIMS (ECF NO. 94)
                                    INTRODUCTION

       In this long-standing insurance coverage suit, both parties agree that it is time

 for a final judgment—the underlying lawsuits have been settled and the total defense

 costs have been tallied up—but they disagree over who owes what to whom.

 Defendant Selective Insurance Company of the Southeast (Selective) says that it has

 paid all of the defense costs that it is obligated to pay under its policies and this

 Court’s prior rulings on the application of those policies to the claims alleged in the

 underlying lawsuits (ECF No. 92), and, in fact, argues that it overpaid by $6,405.92
Case 2:16-cv-10324-PDB-SDD ECF No. 102 filed 07/17/20       PageID.4031    Page 2 of 10




 (ECF No. 98). Plaintiffs Livonia Public Schools (LPS) and Metropolitan Association

 for Improved School Legislation (MAISL) say that all of the defense costs associated

 with the underlying lawsuit, Doe v. Livonia Public Schools, No. 13-cv-11687 (E.D.

 Mich.), should be apportioned to the 2011-2012 policy period, rather than split

 equally between the 2010-2011 policy period and the 2011-2012 policy period,

 resulting in Selective owing LPS and MAISL an additional $935,609.76, plus 12%

 interest. (ECF No. 94.) For the reasons explained below, the Court agrees with

 Defendant, and finds that Selective has fully satisfied its defense obligations under

 the relevant policies and must be reimbursed for its $6,405.92 overpayment.

                                       BACKGROUND

       The Court described the background of this case in detail in its two prior

 Opinions and Orders. (ECF No. 76, O&O I, PgID 3350–97; ECF No. 93, O&O II,

 PgID 3937–44.) Essentially, this case is a dispute over the extent to which Selective

 owes LPS and MAISL, under certain insurance policies, the duty to defend several

 lawsuits filed on behalf of physically and/or mentally disabled children against LPS,

 LPS employees, and members of the LPS school board, for alleged physical, verbal,

 and emotional abuse perpetrated by Sharon Turbiak, a special-needs teacher at

 Webster Elementary School, and Nancy Respondek, a classroom aide in Turbiak’s

 classroom,. (ECF No. 76, O&O I, PgID 3367–71.) All of the underlying lawsuits




                                              2
Case 2:16-cv-10324-PDB-SDD ECF No. 102 filed 07/17/20         PageID.4032     Page 3 of 10




 have been dismissed or settled, and this Court has resolved most of the legal

 questions in its two prior Opinions and Orders. (ECF Nos. 76 & 93.)

       First, on August 24, 2018, the Court ruled on the parties’ cross-motions for

 summary judgment. (ECF No. 76.) The Court found that the claims in the underlying

 lawsuits constituted one “occurrence” per plaintiff per policy period, including three

 occurrences, one per plaintiff in the Doe case, in the 2010-2011 policy period. (Id.

 at PgID 3406–07.) This meant two things: (1) coverage under the insurance policies

 was triggered so that Selective owed Plaintiffs the duty to defend the underlying

 lawsuits and pay any damages arising from those suits; and (2) Selective’s obligation

 to pay damages and defense costs, under the terms of the policies, would arise only

 after the insureds, LPS and MAISL, exhausted one $500,000 self-insured retention

 (SIR) per plaintiff per policy period. (Id. at PgID 3405, 3449.) The Court reasoned

 that “[t]he allegations in the Doe lawsuit, even if unspecific, are sufficient to impose

 a duty to defend on Selective, which in turn justifies Selective’s position that there

 were occurrences in the 2010-2011 policy period.” (Id. at PgID 3406–07.)1

       Second, on February 13, 2020, the Court declined to modify its prior holding

 that, for the purposes of Selective’s duty to defend and Plaintiffs’ obligation to

 exhaust one SIR per occurrence, there were three occurrences alleged in the 2010-


       1
          The Court also made several other findings, only one of which is relevant:
 there is a question of fact as to whether Selective is estopped from denying defense
 or indemnity costs under separate umbrella policies. (Id. at PgID 3442–43.)
                                               3
Case 2:16-cv-10324-PDB-SDD ECF No. 102 filed 07/17/20      PageID.4033    Page 4 of 10




 2011 policy year, one per Doe plaintiff. (ECF No. 93, O&O II, PgID 3948–62.) The

 Court found that the Doe complaint, which alleged that Turbiak and Respondek

 committed acts of physical and emotional abuse against the three plaintiffs “on

 multiple occasions in the 2010-2011 and/or 2011-2012 school year(s),” (ECF No. 1-

 10, Doe Federal Complaint, PgID 464), arguably alleged that each Doe plaintiff

 suffered bodily injury from the alleged abuse in both school years. (ECF No. 93,

 O&O II, PgID 3960–61.) Therefore, the Doe Complaint alleged three occurrences

 in the 2010-2011 school year, and three in the 2011-2012 school year. The Court

 emphasized that the fact that “[e]vidence of specific incidents in the 2010-2011

 school year did not emerge during discovery” did not change the number of

 occurrences for Selective’s duty to defend and Plaintiffs’ obligation to exhaust one

 SIR per occurrence. (Id. at PgID 3961.)

       On February 7, 2020, Selective filed its Motion to Confirm Satisfaction of

 Defense Obligations and Dismiss Counts VII and VIII of Plaintiffs’ Amended

 Complaint as Moot. (ECF No. 92.) On February 20, 2020, Plaintiffs responded to

 Selective’s Motion with a motion of their own, Motion to Apportion All of the Doe

 Lawsuit Defense Expenses to the 2011-2012 Policy Period and for Judgment on the

 Specific and Aggregate Excess Loss Claims (ECF No. 94), and a brief intended to

 both respond to Selective’s Motion and provide the legal argument for their Motion

 (ECF No. 95.) Both motions seek a final judgment resolving the last legal issue in

                                             4
Case 2:16-cv-10324-PDB-SDD ECF No. 102 filed 07/17/20         PageID.4034    Page 5 of 10




 the case—whether to apportion the defense costs associated with the Doe case

 equally between the 2010-2011 and 2011-2012 policies or whether to apportion all

 of the costs to the 2011-2012 policy.

                                    III.   ANALYSIS

       There is no dispute that, as of January 31, 2020, Selective had paid

 $1,759,847.95 to Plaintiffs for the defense of the three underlying lawsuits. (ECF

 No. 95-3, Plaintiff Risx-Facs Report, PgID 3987; ECF No. 98-3 Defendant Risx-

 Facs Report, PgID 4015.) The question before the Court is whether that was more

 than Selective owed to Plaintiffs, or less.

       Selective asserts, in its Motion, that, under this Court’s interpretation of the

 policies, it overpaid Plaintiffs by $6,405.92. (ECF No. 98, Reply, PgID 3998.)

 Selective calculated the amount that it owed Plaintiff by apportioning half of the cost

 of defending the Doe lawsuit to the 2010-2011 policy, and half to the 2011-2012

 policy. (See ECF No. 98-3 Defendant Risx-Facs Report, PgID 4015 (detailing

 calculation).) It did so based on its understanding that “Michigan law requires that

 defenses [sic] costs for each Doe plaintiff be allocated equally between the 2010-

 2011 and 2011-2012 primary policies.” (ECF No. 92, Motion for Final Judgment,

 PgID 3910.) Accordingly, Selective seeks a final judgment declaring that it has

 satisfied its defense obligations and is entitled to a $6,405.92 reimbursement from

 Plaintiffs. (ECF Nos. 92, 98.)


                                               5
Case 2:16-cv-10324-PDB-SDD ECF No. 102 filed 07/17/20         PageID.4035    Page 6 of 10




       Plaintiffs, in their Motion and Response, ask the Court to apportion all of the

 Doe defense expenses to the 2011-2012 policy year and thereby find that Selective

 still owes $935,609.76 in defense costs. (ECF Nos. 94, 95.) They argue that this is

 the correct method of apportionment because, in the Doe case, no specific act of

 misconduct was alleged or proven during the 2010-2011 school year, so no

 occurrence actually happened during that year, and it is therefore unreasonable to

 apportion any defense costs to that policy year. (See id.) Plaintiffs argument is based

 on a misreading of the case law and this Court’s prior decisions.

        Michigan law is clear that, when coverage is triggered under multiple

 successive insurance policies by injuries occurring over multiple policy years,

 coverage should be apportioned according to the “time-on-the-risk” approach. Arco

 Indus. Corp. v. American Motorists Ins. Co., 232 Mich. App. 146, 159–64 (1998).

 “Under this method, insurers are responsible for the portion of the underlying injury

 that occurred during their policy period; the effect is to prorate coverage for

 continuous damage across each period that the damage occurred.” Id. at 161.

       Generally, the time-on-the-risk method of apportionment is used for claims

 involving continuous, indivisible injuries, such as asbestosis from long-term

 asbestos exposure, e.g. Ins. Co. of North America v. Forty-Eight Insulations, Inc.,

 633 F.2d 1212, 1224–25 (6th Cir. 1980), or environmental damage from long-term

 pollution, e.g. Arco, 232 Mich. App. at 159–64. But, it has also been applied in other

                                               6
Case 2:16-cv-10324-PDB-SDD ECF No. 102 filed 07/17/20         PageID.4036     Page 7 of 10




 contexts, such as in City of Sterling Heights v. United Nat’l Ins. Co., where the

 underlying lawsuits involved defamation claims that occurred over a period of three

 years and caused indivisible injuries. 319 F. App’x 357 (6th Cir. 2009). This

 approach is an administrable way to ensure that insurers are required to provide

 coverage for only the portion of the injury that occurred during the bargained-for

 policy period, and so should be applied whenever an alleged injury or set of injuries

 spans multiple policy periods. See Arco, 232 Mich. App. at 162 (“[Defendant] must

 provide coverage for damage sustained ‘during the policy period,’ but not for the

 years outside the policy period.”).

       The time-on-the-risk method of allocation applies to both indemnity costs and

 defense costs. See Forty-Eight Insulations, 633 F.2d at 1224–25 (rejecting argument

 that breadth of duty to defend requires insurers to pay total costs of defense even if

 part of the underlying lawsuit concerned events outside of the policy period). The

 rationale for this is simple: “[t]he insurer has not contracted to pay defense costs for

 occurrences which took place outside the policy period,” so, if there is a reasonable

 way to apportion the defense costs, such as the time-on-the-risk method, the defense

 costs must be apportioned. Id. The only difference between defense costs and

 indemnity costs, as explained in the prior Opinion and Order, is that an insurer owes

 defense costs whenever the allegations in the underlying case arguably allege that

 an injury occurred during the policy period, whereas an insurer owes indemnity costs

                                               7
Case 2:16-cv-10324-PDB-SDD ECF No. 102 filed 07/17/20        PageID.4037    Page 8 of 10




 only after the insured’s liability for an injury during the policy period has been

 conceded or proved. (See ECF No. 93, O&O II, PgID 3960.)

       In this case, the Doe plaintiffs alleged that they were exposed to a “pattern of

 abuse” which included physical, verbal, and emotional abuse “on multiple occasions

 in the 2010-2011 and/or 2011-2012 school year(s).” (ECF No. 1-10, Doe Federal

 Complaint, PgID 464, 472.) The Court has twice held that these allegations trigger

 defense coverage under the 2010-2011 policy and the 2011-2012 policy because

 they arguably allege that each Doe plaintiff suffered bodily injuries during each

 policy year. (ECF No 76, O&O I, PgID 3961; ECF No. 93, O&O II, PgID 3405–07,

 3449.) Further, the litigants and the Court have consistently treated the injuries

 alleged by the Doe plaintiffs as continuous and indivisible—no party has argued that

 each individual act of abuse constituted its own occurrence, suggesting that each

 alleged act of abuse contributed to a continuous injury to each child, just as each

 exposure to asbestos contributed to the continuous injury of asbestosis in Forty-

 Eight Insulations. 633 F.2d 1212. Therefore, it is appropriate to use the time-on-the-

 risk method of apportionment here.

       Applying the time-on-the-risk method to the defense costs of the Doe lawsuit

 is straightforward. The Doe complaint alleged three occurrences in the 2010-2011

 policy period and three occurrences in the 2011-2012 policy period. In other words,

 the Doe plaintiffs alleged that each of them suffered bodily injury over the course of

                                              8
Case 2:16-cv-10324-PDB-SDD ECF No. 102 filed 07/17/20          PageID.4038     Page 9 of 10




 two policy years. Consequently, the defense costs related to these alleged injuries

 must be apportioned equally between the two policy years.

       It is irrelevant to the proper allocation of defense costs that evidence of

 misconduct and bodily injury during the 2010-2011 policy period never emerged in

 the underlying lawsuits for the exact same reason that evidence of bodily injury was

 not needed to trigger the duty to defend in the first place—the duty to defend is

 broad, “includes groundless and frivolous claims,” and cannot be determined with

 the benefit of hindsight. American Bumper & Mfg. Co. v. Hartford Fire Ins. Co., 452

 Mich. 440, 455 (1996). It follows, then, that an insurer cannot argue, as Plaintiffs do

 here, that time-on-the-risk apportionment of defense costs is inappropriate when the

 plaintiffs in the underlying lawsuit fail to unearth sufficient evidence to support their

 original claims of bodily injury during one of the policy periods.

       Based on this analysis, the Court agrees with Selective—Michigan law and

 the Court’s prior holdings in this case require the defense costs for each Doe plaintiff

 to be allocated equally between the 2010-2011 and 2011-2012 policies. (See ECF

 No. 92, Motion for Final Judgment, PgID 3910.) Under this calculation, Selective

 overpaid Plaintiffs by $6,405.92 and is entitled to reimbursement. (See ECF No. 98,

 Reply, PgID 3998.)

       Finally, Selective, in its Motion, also asserts that “any question as to whether

 coverage could be owed under the umbrella policies is now moot” because the

                                                9
Case 2:16-cv-10324-PDB-SDD ECF No. 102 filed 07/17/20         PageID.4039      Page 10 of 10




  underlying lawsuits were defended and settled within the limits of the primary

  policies. (ECF No. 92, Motion for Final Judgment, PgID 3912.) Plaintiffs did not

  respond to this claim, and so have waived any objection to it. See McPherson v.

  Kelsey, 125 F.3d 989, 995 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory

  manner, unaccompanied by some effort at developed argumentation, are deemed

  waived.”) The Court therefore finds that Counts VII and VIII of Plaintiffs’

  Complaint are moot.

                                  V.    CONCLUSION

        For those reasons, the Court GRANTS Defendant’s Motion to Confirm

  Satisfaction of Defense Obligations and Dismiss Counts VII and VIII of Plaintiffs’

  Amended Complaint as Moot (ECF No. 92), and DENIES Plaintiffs’ Motion to

  Apportion All of the Doe Lawsuit Defense Expenses to the 2011-2012 Policy Period

  and for Judgment on the Specific and Aggregate Excess Loss Claims (ECF No. 94).

  Therefore, Plaintiffs are ordered to reimburse Defendant $6,405.92.

        There are no remaining legal or factual disputes to be resolved, so the Court

  orders the case to be closed on the docket.

  IT IS SO ORDERED.



  Dated: July 17, 2020                          s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge


                                                10
